McMurray, Presiding Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court in Georgia Farm Bureau Mut. Ins. Co. v. Musgrove, 254 Ga. 333 (328 SE2d 565), our judgment in Georgia Farm Bureau Mut. Ins. Co. v. Musgrove, 171 Ga. App. 639 (320 SE2d 776), is hereby vacated and the judgment of the Supreme Court is made the judgment of this court. It follows that the trial court erred in granting plaintiffs’ motion for summary judgment and in de*263nying defendant’s motion for summary judgment.
Decided September 27, 1985.
F. Thomas Young, for appellant.
Berrien L. Sutton, for appellees.

Judgment reversed.


Deen, P. J., and Sognier, J., concur.